Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Kim et al. and Tsurumi et al. teach the claim limitations except, “a recess portion is formed on the lowest position of the case bottom wall of the battery case and the drain hole is formed in a lower part, facing the recess portion, of a wall of the battery case extending in an up-and-down direction,” in claim 1; and “a downwardly recessed portion is formed on a lowest position in an upper face of a case bottom wall of the battery case, and the drain hole is formed in a lower part, facing the recess portion, of a wall of the battery case extending in an up-an-down direction.
More specifically, it would not have been obvious as of the effective filing dated of the claimed invention to have formed a drain hole at the specific location in a battery case in order to guide water that has entered the interior of the battery case smoothly toward the drain hole, detect it reliably by the water detection device, and discharge it quickly via the drain hole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINGWEN R ZENG/Examiner, Art Unit 1723